Citation Nr: 1221026	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1960 to May 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claims for service connection for bilateral upper extremity peripheral neuropathy and right lower extremity peripheral neuropathy.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2012, subsequent to the issuance of the July 2010 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.            § 20.1304 (2011). 

The issues of entitlement to service connection for coronary artery disease due to herbicide exposure and hypertension as secondary to service connected diabetes mellitus were raised by the Veteran's representative in a May 2012 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran currently suffers from left upper extremity peripheral neuropathy.

2.  The evidence of record does not establish that the Veteran currently suffers from right upper extremity peripheral neuropathy.

3.  The evidence of record does not establish that the Veteran currently suffers from right lower extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CVAC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for a peripheral neuropathy of the upper extremities and the right lower extremity on a direct or secondary basis in a May 2009 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were also provided in this preadjudication letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  A March 2010 response from the Social Security Administration indicated that the Veteran's medical records had been destroyed.  A June 2010 VA examiner did not note a review of the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Peripheral Neuropathy Claims

An October 1960 service entrance examination was negative for any relevant abnormalities and the Veteran denied neuritis in an accompanying Report of Medical History (RMH).  An April 1977 discharge examination was negative for any relevant abnormalities and the Veteran denied neuritis in an accompanying RMH.  The remaining service treatment records were negative for any findings, complaints or diagnoses related to peripheral neuropathy in any extremity.

An October 2003 VA examination was negative for complaints, findings or diagnoses related to peripheral neuropathy.

A March 2004 VA treatment note reflected the Veteran's reports that his right leg was "tired" but without pain.  Physical examination found tactical sensation to be intact.

A May 2009 VA examination detailed the Veteran's history of right foot peripheral vascular disease as well as his reports of improved circulation in the right leg following treatment.  Physical examination found normal sensation in the toes and there was no pain in the extremity.  No peripheral neuropathy diagnosis was made.

Physical examination conducted during a December 2009 VA examination found normal sensation in the upper extremities and right leg.

A June 2010 VA peripheral nerves examination reflected the Veteran's reports of edema in his right lower extremity without pain or "problems" with any extremity.  He denied numbness or tingling in his right foot.  He also denied any sharp, burning or tingling pain in the right lower extremity or bilateral upper extremities.  There were no problems with gripping in the upper extremities or tingling in the fingers.  Physical examination found very mild edema in the right lower extremity from the knee to the ankle.  Sensation was normal in all five toes and the upper extremities.  There was no paresthesia or sensory abnormalities in either upper extremity or the right lower extremity.  Grip strength was +5/5.  His left lower extremity had been amputated and he wore an above the knee prosthesis.  The examiner concluded that the clinical examination was normal and found that there was no peripheral neuropathy in the upper extremities or the right lower extremity on examination.

An undated article submitted by the Veteran detailed the various potential complications of diabetes mellitus, including neuropathy.

The Veteran filed the instant claim in April 2009.  Although the record establishes that the Veteran had been diagnosed with peripheral vascular disease in his lower extremities (for which he is currently receiving compensation), he has not been diagnosed with peripheral neuropathy in any extremity during the course of this appeal.  Cf. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The clinical evidence of record also does not document treatment or findings related to peripheral neuropathy in any extremity during the appellate period.

Congress has specifically limited entitlement for a service connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521  (1996).  As the evidence of record is negative for a current diagnosis of peripheral neuropathy in any extremity, service connection cannot be granted on any basis and the claims must be denied.  

The Board also notes that the Veteran's service treatment records were negative for complaints, treatment or diagnoses related to peripheral neuropathy in the extremities and that the Veteran has not alleged that his claimed peripheral neuropathy manifested during service.  The clinical evidence does not establish, and the Veteran has not alleged, a continuity of symptomology since service.

In addition, it is clear that in the absence of any currently diagnosed peripheral neuropathy, a medical nexus opinion would be an impossibility.  To the extent that the Veteran himself believes that his claimed peripheral neuropathy in the extremities is related to his service connected diabetes mellitus, it is well established that lay persons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis, date of onset or the cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The statements offered in support of the claims by the Veteran are not competent evidence and do not serve to establish the existence of a current disability with a nexus to service or a service connected disability.  Accordingly, his assertions are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez, supra (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Accordingly, as there is no evidence of a current claimed disability (peripheral neuropathy in the extremities), and no evidence of service incurrence, or nexus to service or to a service connected disability, the preponderance of the evidence is clearly against the claims and service connection for peripheral neuropathy must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection left upper extremity peripheral neuropathy, to include as secondary to service connected diabetes mellitus, is denied.

Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to service connected diabetes mellitus, is denied.

Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service connected diabetes mellitus, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


